Citation Nr: 0411741	
Decision Date: 05/05/04    Archive Date: 05/14/04

DOCKET NO.  96-36 884A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a liver disorder 
for the purpose of accrued benefits.

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran had active military service from November 1950 to 
September 1954.  The appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1996 decision by the RO that, in part, 
denied the appellant's claim of entitlement to service 
connection for the cause of the veteran's death.  The 
appellant appealed that decision to the Board, which the 
Board denied in a decision entered in March 1998.  
Thereafter, the appellant appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and the parties to the appeal filed a Joint Motion 
for Remand and to Stay Further Proceedings in February 1999.  
By an Order dated in February 1999, the Court granted the 
Joint Motion, vacated the Board's March 1998 decision, and 
remanded the matter to the Board.  In December 1999, the 
Board, in part, remanded the issue for additional 
development.  In November 2002, the Board denied the 
appellant's claim.  

The Board also notes that the RO had denied service 
connection for a liver disorder in November 1992, and that an 
appeal of that determination was pending at the time of the 
veteran's death in November 1995.  The appellant then filed 
an application for accrued benefits within one year.  See 38 
U.S.C.A. § 5121(c) (West 2002); Jones v. West, 136 F.3d 1296 
(Fed. Cir. 1998).  Because the requirements for perfecting an 
appeal had been satisfied, the Board considered the issue of 
entitlement to service connection for a liver disorder, for 
the purpose of accrued benefits, as part of the appellant's 
appeal, and denied the claim in November 2002.

Thereafter, the appellant appealed the Board's November 2002 
decision to the Court, and the parties to the appeal filed a 
Joint Motion for Remand and to Stay Further Proceedings 
(Joint Motion) in January 2003.  By an Order dated in 
February 2003, the Court granted the Joint Motion, vacated 
the Board's November 2002 decision on both issues, and 
remanded the matter to the Board for readjudication.  


REMAND

In the January 2003 joint motion filed with the Court, the 
appellant's attorney and VA General Counsel concluded that VA 
had not properly advised the appellant in accordance with the 
notice provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).

The VCAA regulations include an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits and of 
which information or evidence, if any, the appellant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  38 C.F.R. § 3.159 (2003); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Decisions by the Court have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See, e.g., 
Quartuccio, 16 Vet. App. at 183.  Given the argument set 
forth in the January 2003 joint motion, the Board will remand 
this case for the RO to notify the appellant of what is 
specifically needed to substantiate the claims of entitlement 
to service connection for a liver disorder for the purpose of 
accrued benefits and service connection for the cause of the 
veteran's death, and to notify her of the information or 
evidence required of the appellant and the evidence that VA 
will obtain.  38 U.S.C.A. § 5103(a) (West 2002).  Because of 
the specific instructions in the January 2003 joint motion 
and February 2003 Court Order, a remand is required in this 
case.  

For the reasons set out above, the Board will remand this 
case in order to comply with the February 2003 Court Order.

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002) are fully complied with and 
satisfied to the extent required by law.  
See Quartuccio, supra.  The appellant 
should be specifically told of what is 
yet required of her to substantiate her 
claims for service connection for a liver 
disorder for the purpose of accrued 
benefits and service connection for the 
cause of the veteran's death, and of the 
information or evidence that VA will yet 
obtain with respect to her claims.  
38 C.F.R. § 3.159 (2003).  She should be 
specifically informed that she should 
submit any evidence in her possession 
that pertains to the claims on appeal.  
Id.

2.  After complying with the notice and 
duty-to-assist provisions of the VCAA 
regulations, the RO should re-adjudicate 
the claims.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.  The SSOC 
should contain, among other things, a 
summary of the evidence received since 
the last SSOC was issued in August 2002.  
38 C.F.R. § 19.31 (2003).  The appellant 
and her representative should be afforded 
an opportunity to respond.

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but she has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

